No. 139PA13                                                    TWELFTH DISTRICT

                            FILED 18 DECEMBER 2015

                    SUPREME COURT OF NORTH CAROLINA

                              ***************

STATE OF NORTH CAROLINA        )
                               )
          v.                   )               From Cumberland County
                               )
QUINTEL AUGUSTINE, TILMON      )
GOLPHIN, and CHRISTINA WALTERS )

                              ***************

                                       ORDER

      The trial court granted respondents’ motions for appropriate relief under the

Racial Justice Act, N.C.G.S. §§ 15A-2010 to -2012 (2009) and N.C.G.S. §§ 15A-2010

to -2012 (2011 & Supp. 2012). After careful review, we conclude that the error

recognized in this Court’s Order in State v. Robinson, ___ N.C. ___, ___ S.E.2d ___

(2015) (411A94-5), infected the trial court’s decision, including its use of issue

preclusion, in these cases.      Accordingly, the trial court’s order is vacated.

Furthermore, the trial court erred when it joined these three cases for an evidentiary

hearing. These cases are therefore remanded to the senior resident superior court

judge of Cumberland County for reconsideration of respondents’ motions for

appropriate relief. Cf. Gen. R. Pract. Super. & Dist. Cts. 25(4), 2016 Ann. R. N.C. 22.

      We express no opinion on the merits of respondents’ motions for appropriate

relief at this juncture.   On remand, the trial court should address petitioner’s

constitutional and statutory challenges pertaining to the Act. In any new hearings
on the merits, the trial court may, in the interest of justice, consider additional

statistical studies presented by the parties. The trial court may also, in its discretion,

appoint an expert under N.C. R. Evid. 706 to conduct a quantitative and qualitative

study, unless such a study has already been commissioned pursuant to this Court’s

Order in Robinson, in which case the trial court may consider that study. If the trial

court appoints an expert under Rule 706, the Court hereby orders the Administrative

Office of the Courts to make funds available for that purpose.

      By order of the Court in Conference, this 15th day of December, 2015.



                                         s/Jackson, J.
                                         For the Court


      Justice BEASLEY and Justice ERVIN did not participate in the consideration
or decision of these cases.


      WITNESS my hand and the seal of the Supreme Court of North Carolina, this
18th day of December, 2015.


                                         CHRISTIE S. CAMERON ROEDER
                                         Clerk of the Supreme Court


                                         s/M.C. Hackney
                                         Assistant Clerk




                                            2